DETAILED ACTION

Specification
The abstract of the disclosure is objected to because it is not directed to the present invention.  Correction is required.  See MPEP § 608.01(b).
	The title of the invention is objected to because it is too long.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104, 105, 110, 111, 114 and 115 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of claims 104, 105 and 110 are vague, narrative and indefinite.  There is no clear scope regarding the structural recitations of these claims.
Claim 114 includes the recitation, “so as to be able to be threaded…”, which is narrative and indefinite.  It is unclear if this arrangement is or is not intended to be positively recited.  It has been treated as the pin threaded into a portion of the housing but not being threaded into the groove.
Claims 111 and 115 are rejected because of their dependencies on claims 110 and 114, respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 96-103, 105-109 and 112-115 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sina (U.S. Patent 7,201,537).
	Sina discloses a vibration apparatus including a vibration device (13) within a housing (Figure 2, for example).  The housing has a housing surface (20) with an interface component (18, for example) configured so that engagement of a mating interface component (17, 21) on a concrete working tool (11) limits movement of the vibration apparatus away from the concrete working tool (column 3, lines 29-40, for example). 
	There is a threaded fastener (23) for securing the interface component on the housing surface to the mating interface component.  This arrangement broadly meets recitations of claims 98, 114 and 115.
	The interface component on housing surface is a channel (Figure 3).
	The channel is within the scope of a dovetail portion.
	Regarding claim 105, a securement element (22) is configured to provide compression as claimed.  This securement element extends into the dovetail groove; thereby meeting recitations of claim 113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 104, 110 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Sina, as applied above.
Sina does not appear to teach a tension element; however, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a tension element in order to secure the device as desired.
Regarding claim 116, the rotating element appears to rotate on a transverse axis; however, the examiner takes Official notice that it is known to use rotating elements on axis parallel to a longitudinally extending blade.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Sina in this manner in order to vibrate the device as desired.  This configuration would be parallel to the dovetail groove.

Allowable Subject Matter
Claim 111 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach vibrating concrete working tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671